

116 S3887 IS: Veteran Debt Relief During COVID–19 Act of 2020
U.S. Senate
2020-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3887IN THE SENATE OF THE UNITED STATESJune 3, 2020Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo defer action regarding certain debts arising from benefits under laws administered by the Secretary of Veterans Affairs for a period of time including the COVID–19 emergency period, and for other purposes.1.Short titleThis Act may be cited as the Veteran Debt Relief During COVID–19 Act of 2020.2.Deferral of certain debts arising from benefits under laws administered by the Secretary of Veterans Affairs(a)In generalDuring the covered period, the Secretary of Veterans Affairs may not—(1)take any action to collect a covered debt (including the offset of any payment by the Secretary);(2)record a covered debt;(3)issue notice of a covered debt to a person or a consumer reporting agency;(4)allow any interest to accrue on a covered debt; or(5)apply any administrative fee to a covered debt.(b)ExceptionNotwithstanding subsection (a), the Secretary may collect a payment regarding a covered debt (including interest or any administrative fee) from a person (or the fiduciary of that person) who elects to make such a payment during the covered period.(c)DefinitionsIn this section:(1)Consumer reporting agencyThe term consumer reporting agency has the meaning given that term in section 5701 of title 38, United States Code.(2)Covered debtThe term covered debt means a debt—(A)owed by a person (including a fiduciary) to the United States;(B)arising from a benefit under a covered law; and(C)that is not subject to recovery under—(i)section 3729 of title 31, United States Code;(ii)section 1729 of title 38, United States Code; or(iii)Public Law 87–693 (42 U.S.C. 2651).(3)Covered lawThe term covered law means any law administered by the Secretary of Veterans Affairs through—(A)the Under Secretary for Health; or(B)the Under Secretary for Benefits.(4)Covered periodThe term covered period means—(A)the COVID–19 emergency period; and(B)the 60 days immediately following the date of the end of the COVID–19 emergency period.(5)COVID–19 emergency periodThe term COVID–19 emergency period means the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).